 

[gvepcroohlg2000001.jpg]

Exhibit 10.4

 

 

July 29, 2016

Rodney M. Skaufel

Dear Rod:

It has been a pleasure discussing with you opportunities for joining the Cobalt
team, and I am pleased to follow up on those conversations.  I would like to
confirm our offer for employment as President, Operations reporting to me.  Your
starting pay will be $52,083 monthly ($625,000 annualized) and your anticipated
start date is August 16, 2016 or as agreed, but this offer and start date are
both contingent upon successful completion of Cobalt’s background check process,
successful passage of Cobalt’s background checks themselves, and the other
requirements set forth in this email.  Upon acceptance, please sign, complete
and return the following forms and information 1) “Fair Credit Reporting Act”
Form, 2) “Fair Credit Reporting Act” Disclosure Statement 3) “Fair Credit
Reporting Act” Authorization Statement 4) ADPs Consent to Conduct Background
Investigation and 5) New Hire Information Form at your earliest convenience. The
screenings to be conducted include Employment Verification, Education
Verification, Certification/license Verification, 7 yr. Criminal Court Records
and any additional screening that may be specific to your role.  In the event
that your start date is before all Cobalt background checks are completed,
successful passage is still required to remain employed by Cobalt.  In other
words, if you start working for Cobalt before the background check process is
completed, and thereafter you do not successfully pass the background checks,
Cobalt reserves the right to immediately terminate your employment.  

After you join Cobalt, you will be eligible for health care coverage under terms
applicable to Cobalt employees. You will also be eligible for thirty (30) days
of vacation per year (subject to the terms of Cobalt’s vacation policy).  Copies
of our health care and other benefit programs are included for your review.

Additionally, you will be eligible to be considered for a discretionary annual
bonus with a target of 75% of your base salary earned during the performance
year.  Any discretionary bonus awarded will be earned and paid under the
condition that you remain employed and in good standing on the bonus
distribution date. Any bonus for the fiscal year in which your employment begins
will not be prorated, based on the number of days you are employed by the
Company during that fiscal year.   Also, after your start date, you will be
awarded a total of 312,500 service-vesting restricted shares/performance units
of Cobalt common stock and stock units under our Long Term Incentive Plan that
will be granted in two awards:  one of 156,250 service-vesting restricted shares
with only time vesting and the second of 156,250 Performance Units with both
time and performance based vesting. These awards will be granted to you
effective August 16, 2016, the “Grant Date”. If your start date changes, your
Grant Date may change. All new hire awards follow the Cobalt new hire grant
schedule. All of the restricted shares and stock units are subject to a “Service
Condition”. To meet the Service Condition, you must remain employed with Cobalt
through the applicable vesting date.  If you remain employed through the first
anniversary of the Grant Date, one-third of the time based restricted shares
will vest.  If you remain employed through the second anniversary of the Grant
Date, an additional one-third of the time based restricted shares will vest. If
you remain employed through the third anniversary of the Grant Date the
remaining one-third of these time based restricted shares will vest. For the
performance based vesting shares, a Performance Condition also applies and on
each anniversary date the Company Share Price Return must equal at least ninety
percent (90%) of the Russell Mid Cap Energy Index Price Return.  For the
avoidance of doubt, performance is measured at each anniversary based on the
performance of the prior year.

In addition to the 156,250 service-vesting restricted shares of Cobalt common
stock and 156,250 performance and service-vesting stock units, you will be
eligible to be considered for a discretionary annual incentive plan award of up
to 150% of your base salary earned during the performance year.  Awards provided
for above will be governed by the terms of the applicable award agreement and
the terms of Cobalt’s Long-Term Incentive Plan(s).

Cobalt International Energy is a drug-free workplace and requires pre-employment
drug testing. We will provide instructions for the pre-employment drug testing
separately.

This offer is contingent upon your completion of the Company’s Agreement
Regarding Confidential Information and Intellectual Property.  A copy is
attached for your convenience.

1 of  2 | Page

--------------------------------------------------------------------------------

 

As is customary in our industry, employment is at-will, and nothing in this
offer letter is intended to modify or in any way affect the at-will nature of
the employment relationship.  No Cobalt employee is authorized to enter into any
employment relationship with you other than an at-will employment relationship,
unless it is specifically set forth in a writing signed by both you and the CEO
of Cobalt.  

Please thoroughly read the attached information, sign this offer letter and the
Company’s standard Agreement Regarding Confidential Information & Intellectual
Property and return to Wanda Lewis at wanda.lewis@cobaltintl.com.   Retain
copies for your files.

We hope that you join us in this exciting opportunity, and we look forward to
your contributions to making Cobalt a great success.  

·

Contact Wanda Lewis by email (wanda.lewis@cobaltintl.com) once you have decided
to accept our contingent offer.  Response is expected within 5 days of offer.

·

Fill out the New Hire Information Form and sign the Fair Credit Reporting Act
forms and authorizations provided with this letter and return to Mike Feezel
(mike.feezel@cobaltintl.com).

·

You will receive information regarding the pre-employment drug test. Please
complete these requirements within 3 days.

We hope that you join us in this exciting opportunity, and we look forward to
your contributions to making Cobalt a great success.

Sincerely,

/s/ Tim Cutt

Tim Cutt

Chief Executive Officer

 

By signing this offer letter and as a condition of my employment with Cobalt, I
certify that: (1) as of my start date I will not be employed by any other
company or employer (other than Cobalt), and (2) as of my start date I will not
be on the payroll of any other company or employer (other than Cobalt).

 

I acknowledge and accept the terms and conditions set forth in this letter, and
I enclose a signed copy of the Agreement Regarding Confidential Information and
Intellectual Property.  

 

Signature:      /s/ Rod Skaufel      

 

Date:    August 1, 2016     

 

 

 

 

 

 

 

 

 

 

2 of 2 | Page